On Motion to Dismiss Appeal.
SOMMERVILLE, J.
Plaintiffs and appellees move to dismiss the appeal taken by *1049defendant on the ground that this court is without jurisdiction ratione materi.se.
Plaintiffs sued defendant for $830 for rent for the months of November and December, 1910, for certain premises in the city of Shreveport, and they asked that a writ of possession issue, and that defendant be ejected from the premises.
Defendant answered, admitting that she owed rent for two months, and claimed that the amount was $135 per month under a verbal lease extending through two years. She prayed “that the demands of plaintiffs be Ejected, and for costs and general relief.”
There was judgment in favor of plaintiffs as prayed for; and defendant has appealed.
[1] The money demand in this case for $380 is coupled with a demand for possession, which demand exceeds in value the lower jurisdiction of this court.
The motion to dismiss is denied.